Citation Nr: 0000324	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for nasal 
disability, postoperative status.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for esophageal reflux.

5.  Entitlement to VA disability compensation for cervical 
spine disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & West Supp. 1998).  

6.  Entitlement to VA disability compensation for left knee 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.

7.  Entitlement to VA disability compensation for right 
shoulder disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

8.  Entitlement to VA disability compensation for low back 
disability pursuant to the provisions of 38 U.S.C.A. § 1151.

9.  Entitlement to an increased rating for temporomandibular 
joint dysfunction, currently rated as 20 percent disabling.

10.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.  

In October 1987, the VA Regional Office (RO) in Chicago, 
Illinois, denied entitlement to service connection for nasal 
disability, postoperative status, of which denial the veteran 
was notified in November 1987.  In response to the veteran's 
Notice of Disagreement, a Statement of the Case (SOC) was 
mailed to him in April 1988.  Thereafter, the veteran did not 
file a Substantive Appeal within 60 days from the date of the 
mailing of the SOC or within the remainder of the one-year 
period from the date of mailing of the November 1987 
notification.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in December 1993, of the RO.  Hearings were held 
before a hearing officer at the RO in February 1995 and in 
March 1998.  

The appeal was docketed at the Board in 1996.

The first eight issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.


FINDINGS OF FACT

1.  In October 1987, the RO denied entitlement to service 
connection for nasal disability, postoperative status, of 
which denial the veteran was notified in November 1987.  In 
response to the veteran's Notice of Disagreement, a SOC was 
mailed to him in April 1988.  Thereafter, the veteran did not 
file a Substantive Appeal within 60 days from the date of the 
mailing of the SOC or within the remainder of the one-year 
period from the date of mailing of the November 1987 
notification.

2.  The additional evidence received since the unappealed 
October 1987 rating denial of service connection for nasal 
disability, postoperative status, is, in its entirety, 
cumulative to that previously of record and is, in its 
entirety, not so significant that it must be considered in 
order to fairly decide the claim.

3.  The claims for service connection for cervical spine 
disability, a seizure disorder and for esophageal reflux are, 
in each instance, not plausible.

4.  The claims for VA disability compensation for cervical 
spine disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151, left knee disability pursuant to the provisions of 
38 U.S.C.A. § 1151, right shoulder disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 and for low back disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 are, in each 
instance, not plausible.



CONCLUSIONS OF LAW

1.  Evidence received since the unappealed October 1987 
rating denial of service connection for nasal disability, 
postoperative status, is not new and material and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claims for service connection for cervical spine 
disability, a seizure disorder and for esophageal reflux are, 
in each instance, not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claims for VA disability compensation for cervical 
spine disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151, left knee disability pursuant to the provisions of 
38 U.S.C.A. § 1151, right shoulder disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 and for low back disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 are, in each 
instance, not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence, Nasal Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 1991).  The October 1987 rating 
denial of service connection for nasal disability, 
postoperative status, is final, based upon the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991).  However, if new 
and material evidence is submitted, a previously denied claim 
must be reopened.  38 U.S.C.A. § 5108.  Therefore, the issue 
for appellate determination is whether the evidence received 
since the October 1987 decision is new and material under the 
provisions of 38 C.F.R. § 3.156(a).  In accordance with 
38 C.F.R. § 3.156(a), "[n]ew and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

In denying service connection for nasal disability, 
postoperative status, in October 1987, the RO observed that 
the veteran's nasal condition had preexisted his entrance 
into service and that inservice surgeries were remedial in 
nature.  Evidence of record in October 1987 included the 
veteran's service medical records.  In April 1954, the 
veteran is shown to have presented with complaints including 
right-sided breathing difficulty.  He related that he had 
injured his nose prior to service in an athletic mishap, and 
that he had sustained subsequent injury in service in March 
1954.  An apparently related DD Form 481-3 reflected that in 
"February 1954" the veteran, when falling, had struck his 
head on a curb.  On examination (in April 1954), the veteran 
was found to have septal deviation to the right.  Corrective 
surgery was accomplished in May 1954 and again in August 
1956.  Subsequent to service, when he was examined by VA in 
June 1987, the veteran related having fractured his nose in 
May 1987, in response to which corrective surgery was 
reportedly performed.  

Evidence added to the record since October 1987 includes a 
xerox copy of the above-cited DD Form 481-3 service medical 
item.  In addition, when he was examined by VA in February 
1994, the veteran related that he had on two occasions 
undergone surgery in service to correct a septal deviation.  
He also indicated that he had undergone corrective surgery, 
for a third time, by VA in the late 1980's.

In considering whether new and material evidence has been 
submitted to reopen his related claim for service connection 
for nasal disability, postoperative status, the Board has 
determined that the evidence added to the record since 
October 1987 is not new and material.  In reaching such 
conclusion, the Board is constrained to point out that the 
report pertaining to the veteran's February 1994 VA 
examination reflects information (i.e., the veteran's 
previous corrective surgeries in response to septal 
deviation) of which the RO had notice in October 1987.  
Accordingly, the information reflected on the February 1994 
examination report is 'cumulative' to that of which the RO 
was previously aware, and thus such examination report is 
pertinently, in accordance with the related aspect of 
38 C.F.R. § 3.156(a), not 'new'.  Further, the recently 
received xerox copy of the above-cited DD Form 481-3 service 
medical item is a duplicate of the corresponding item which 
was in the RO's possession in October 1987 and thus such 
item, in accordance with the related aspect of 38 C.F.R. 
§ 3.156(a), is not 'new'.  In light of the above 
observations, then, it is concluded that no item of 'new and 
material' evidence, in accordance with the above-cited 
provisions of 38 C.F.R. § 3.156(a), has been submitted in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for nasal disability, postoperative 
status.  Therefore, such claim is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

II.  Cervical Spine Disability

III.  Seizure Disorder

IV.  Esophageal Reflux

The threshold question to be answered concerning the 
veteran's claims for VA compensation relative to each 
disability included in issues II through VIII is whether he 
has presented, with respect to each disability, evidence of a 
well grounded claim, that is, one which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); see Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  If a claimant does not submit evidence of a well 
grounded claim, VA is under no duty to assist him in 
developing facts pertinent to such claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  For the reasons set forth 
below, the Board finds that the veteran has not met his 
burden of submitting evidence to support a belief by a 
reasonable individual that his claims for VA compensation 
included in issues II through VIII are, in any instance, well 
grounded.

With respect to his claim for service connection for cervical 
spine disability, the veteran contends, in essence, that he 
presently has the same and that it is, moreover, of service 
origin.  In this regard, service medical records are negative 
for any reference to a cervical spine/neck problem.  
Subsequent to service, the veteran is shown to have injured 
his neck in a motor vehicle accident in 1984.  Thereafter, a 
VA outpatient treatment report dated in May 1987 reflects 
that the veteran noticed increased neck pain with "a 
sudden....movement".  In September 1987, a cervical discectomy 
was accomplished at a VA facility.  Most recently, when the 
veteran was examined by VA in February 1994, the pertinent 
examination diagnosis was post-cervical discectomy, with 
residual pain.

In considering the veteran's related claim for service 
connection for cervical spine disability, the Board would 
stress that the apparently initial episode of cervical trauma 
sustained by the veteran transpired in the 1980's, many years 
after his discharge from service.  In any event, there is no 
evidence relating his presently shown cervical disc pathology 
(postoperative status) to his period of service.  In the 
absence of such evidence, a plausible claim for service 
connection for cervical spine disability is not presented.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Such claim 
is, therefore, not well grounded.  38 U.S.C.A. § 5107(a).  

Concerning his claim for service connection for a seizure 
disorder, the veteran essentially contends that he currently 
has the same due to service.  In this regard, service medical 
records are negative for any reference to a seizure disorder.  
Subsequent to service, a report pertaining to the veteran's 
presentation for VA outpatient treatment in February 1993 
reflects that he on such occasion alluded to experiencing 
episodes in which he would "blank[] out"; the impression was 
partial complex seizures, by history.  Thereafter, when he 
was examined by VA in February 1994, the veteran indicated 
that "[s]ince 1987" he had experienced short episodes of loss 
of consciousness; he also indicated that he had been 
prescribed anti-convulsant medications which, however, he had 
declined to take owing to his concern that the medication 
would affect his blood count.  The related examination 
diagnosis was convulsive disorder.

In considering the veteran's claim for service connection for 
a seizure disorder, the Board would observe that, based on 
the record as well as the veteran's own related history, he 
initially experienced seizures many years after he had been 
discharged from service.  There is, moreover, no evidence 
relating his seizure episodes to his period of service.  
Without such evidence, a plausible claim for service 
connection for a seizure disorder is not presented and, 
accordingly, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

As pertinent to his claim for service connection for 
esophageal reflux, the veteran avers, in substance, that he 
presently has the same due to service.  In this regard, 
service medical records are negative for any reference to 
esophageal reflux.  Subsequent to service, when he was 
examined by VA in February 1994, the veteran complained of 
having "severe esophageal reflux which cause[d] a foul taste 
in his mouth."  The pertinent examination diagnosis 
implicated severe esophageal reflux. 

In considering the veteran's claim for service connection for 
esophageal reflux, the Board is constrained to point out 
that, in addition to there being no evidence reflecting that 
the veteran experienced esophageal reflux is service, there 
is, saliently, no evidence relating his reflux to service.  
In the absence of such evidence, then, a plausible claim for 
service connection for esophageal reflux is not presented 
and, therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).


V.  Cervical Spine Disability, 38 U.S.C.A. § 1151

VI.  Left Knee Disability, 38 U.S.C.A. § 1151

VII.  Right Shoulder Disability, 38 U.S.C.A. § 1151

VIII.  Low Back Disability, 38 U.S.C.A. § 1151

Under the law, in the context of this issues V through VIII 
on appeal, where it is ascertained "that there is additional 
disability resulting from VA treatment", compensation will 
be payable for such additional disability.  38 U.S.C.A. 
§ 1151.  In addition, to any extent that an allegation of 
negligence or fault on the part of VA may inhere in any 
aspect of the veteran's related below-cited contentions, the 
Board is cognizant that the provisions of 38 U.S.C.A. § 1151 
have been interpreted as containing no negligence or fault 
requirement, see generally Gardner v. Brown, 115 S.Ct. 552 
(1994), and the analysis advanced by the Board hereinbelow 
specifically contemplates such interpretation.

Regarding the veteran's claim for VA disability compensation 
for cervical spine disability pursuant to the provisions of 
38 U.S.C.A. § 1151, he asserts that he underwent corrective 
surgery by VA in 1987 in response to cervical disc disease.  
As his allegation that he sustained 'additional disability' 
as a result of the surgery, he alleges, as gleaned from his 
testimony at his March 1998 hearing, that subsequent to the 
surgery he experienced for the first time "horrible instances 
of passing out".  In this regard, the record reflects that, 
in conjunction with his hospitalization at a VA facility in 
August-October 1987, the veteran underwent a cervical 
discectomy.  However, although the veteran (as noted above) 
is shown to have a convulsive disorder, there is no evidence 
relating it to his 1987 cervical discectomy, and the record 
does not otherwise document any clinical findings 
representative of pertinent 'additional' disability traceable 
to such surgery.  In view of the foregoing, then, a plausible 
claim for VA disability compensation for cervical spine 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
is not presented.  Therefore, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).  

Concerning the veteran's claim for VA disability compensation 
for left knee disability pursuant to the provisions of 
38 U.S.C.A. § 1151, he asserts that he underwent arthroscopic 
surgery by VA involving his left knee in 1987.  As his 
allegation that he sustained 'additional disability' as a 
result of the surgery, he alleges, as gleaned from his 
testimony at his March 1998 hearing, that although his knee 
no longer gave way, unlike prior thereto, subsequent to the 
surgery, he was, as a result of the surgery, rendered unable 
to "kneel".  However, even ignoring that there is no clinical 
evidence attributing the veteran's asserted inability to 
'kneel' to the 1987 arthroscopic surgery, the Board is 
constrained to observe that at his March 1998 hearing the 
veteran himself testified that his kneeling problems went 
back to "1954" when he fell in service.  Given the foregoing 
observation, then, and inasmuch as the record does not 
otherwise document any clinical findings representative of 
pertinent 'additional' disability traceable to the VA 
arthroscopic surgery, a plausible claim for VA disability 
compensation for left knee disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not presented.  
Therefore, such claim is not well grounded.  38 U.S.C.A. 
§ 5107(a).

With respect to the veteran's claim for VA disability 
compensation for right shoulder disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, he asserts that he 
underwent pertinent surgery by VA in 1988 in response to a 
preoperative diagnosis that implicated a right torn rotator 
cuff.  As his allegation that he sustained 'additional 
disability' as a result of the surgery, he testified, at his 
March 1998 hearing, that he is not certain whether he in fact 
had "a torn rotator" cuff and if not the surgery was 
unnecessary.  However, the report pertaining to the veteran's 
July 1988 surgery, i.e., a "[r]ight partial acromioplasty and 
rotator cuff repair", specifically reflects that an injection 
of saline into the shoulder joint revealed a tear in the 
rotator cuff of a "2 to 3 millimeter[]" dimension.  Given 
such clinical ascertainment of a torn rotator cuff (which 
documentary evidence facially refutes the veteran's related 
contention), then, and inasmuch as the record does not 
otherwise document any clinical findings representative of 
pertinent 'additional' disability traceable to the July 1988 
VA surgery, a plausible claim for VA disability compensation 
for right shoulder disability pursuant to the provisions of 
38 U.S.C.A. § 1151 is not presented.  Therefore, such claim 
is not well grounded.  38 U.S.C.A. § 5107(a).

Concerning the veteran's claim for VA disability compensation 
for low back disability pursuant to the provisions of 
38 U.S.C.A. § 1151, he asserts that he never underwent 
surgery by VA involving his lumbar spine.  However, as his 
allegation that he sustained 'additional disability' for 
which VA is responsible, he clarified at his March 1998 
hearing that a VA physician had advised him that he needed 
pertinent surgery but that in view of the veteran's age 
"something really bad could happen" and that he (i.e., the 
veteran) therefore elected not to have the surgery.  The 
Board acknowledges the veteran's foregoing assertion.  
However, even ignoring that the veteran does not allege and 
the record does not document any conceivable indicia of 
related 'additional' disability for which VA might be 
responsible, the Board would emphasize that the desired 
relief sought by the veteran is affirmatively predicated on 
the rendering of VA treatment as opposed to, at least in the 
absence of any notion of fault (which the veteran has not 
alleged), the non-rendering of the same.  See generally, 
38 U.S.C.A. § 1151.  Since this aspect of the veteran's 
appeal is specifically predicated on the latter, i.e., the 
non-rendering of treatment, and without any evidence 
reflecting pertinent 'additional' disability in any event, a 
plausible claim for VA disability compensation for low back 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
is not presented.  Therefore, such claim is not well 
grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's latter seven claims for VA compensation on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that these claims were well grounded, the RO 
accorded the veteran greater consideration than the claims in 
any instance warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether these 
claims are well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to each of the latter seven above-
addressed claims, the Board is of the opinion that its 
discussion above bearing on each claim is sufficient, as to 
each respective disability for which VA compensation is 
claimed, to inform the veteran of the elements necessary to 
complete his application for the desired benefit relative to 
each corresponding disability.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for nasal disability, postoperative status, is, 
denied.

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for cervical spine 
disability, a seizure disorder and for esophageal reflux is, 
in each instance, denied.

Evidence of well grounded claims not having been submitted, 
the appeal for VA disability compensation for cervical spine 
disability pursuant to the provisions of 38 U.S.C.A. § 1151, 
left knee disability pursuant to the provisions of 
38 U.S.C.A. § 1151, right shoulder disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 and for low back disability 
pursuant to the provisions of 38 U.S.C.A. § 1151 is, in each 
instance, denied.


REMAND

Concerning the veteran's claim for an increased rating for 
his service-connected temporomandibular joint (TMJ) 
dysfunction, which is well grounded pursuant to the 
provisions of 38 U.S.C.A. § 5107, such disability is 
currently rated as 20 percent disabling, the maximum rating 
authorized under the schedular criteria of 38 C.F.R. Part 4, 
Diagnostic Code 9904 (1999).  A 30 percent rating (or higher) 
might be awarded pursuant to the provisions of Diagnostic 
Code 9905.  However, although the criteria of such latter 
Diagnostic Code implicates the inter-incisal range (expressed 
in millimeters) of temporomandibular articulation, the 
pertinent record is devoid of any clinical evidence bearing 
on the same.  Therefore, the Board is of the opinion that 
pertinent examination by VA, as specified in greater detail 
below, must be accomplished before this aspect of the appeal 
may be adjudicated by the Board.  Further development to 
facilitate the accomplishment of the same is, accordingly, 
specified below.

Regarding the veteran's claim for an increased rating for his 
service-connected right ear hearing loss, which is well 
grounded pursuant to the provisions of 38 U.S.C.A. § 5107, 
the record reflects that it has been a number of years since 
he has undergone VA audiometric examination.  Consequently, 
the Board is of the opinion that pertinent examination by VA, 
as is specified in greater detail below, must be performed 
before further appellate action ensues.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should arrange for the veteran 
to undergo the following VA examinations:

(a.) A VA dental examination to determine 
the current severity of the veteran's 
service-connected TMJ dysfunction.  It is 
essential that the dimensions (expressed 
in millimeters) of the inter-incisal 
range of temporomandibular articulation 
be ascertained.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.   

(b.)  A VA audiometric evaluation to 
determine the current severity of the 
veteran's service-connected right ear 
hearing loss.  Any special diagnostic 
studies deemed necessary should be 
performed, and the claims folder should 
be made available to the examiner for 
review prior to the examination.  

2.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each of the final two 
enumerated issues on appeal.  

4.  If either of remaining benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

